Citation Nr: 1403195	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-31 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression as a residual of meningitis.

2.  Entitlement to service connection for a spinal disorder, claimed as a residual of meningitis.

3.  Entitlement to service connection for radiculopathy, claimed as numbness in the legs as a residual of meningitis.

4.  Entitlement to service connection for a heart disorder, claimed as a residual of meningitis.

5.  Entitlement to service connection for Graves' disease, claimed as a residual of meningitis.

6.  Entitlement to service connection for headaches and dizziness, claimed as a residual of meningitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The appellant had service with the Army National Guard, including a period of active duty for training (ACDUTRA) from September 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has reviewed the appellant's physical claims file and the electronic Veterans Benefits Management System and Virtual VA files to ensure a complete review of the evidence in this case.

In May 2012, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the preceding is of record.

In February 2013, the Board remanded the claims, then characterized as entitlement to service connection for the residuals of meningitis, to include an acquired psychiatric disorder, a spinal disorder, heart damage, dizziness, Graves' disease, headaches, and numbness in the legs.  Since that time, the appellant withdrew his claim as to an acquired psychiatric disorder and the Board determined more development is needed for headaches and dizziness.  As such, the Board has recharacterized the issues as shown on the title page.  

The issue of headaches and dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the appeal, the appellant notified VA that he desired to withdraw the portion of his claim regarding an acquired psychiatric disorder (claimed as PTSD and depression).

2.  A spinal disorder was not shown in service and a herniated disc and osteoarthritis lumbar facets were not shown for many years after discharge.  A spine disorder did not manifest during a period of ACDUTRA and is not related to any incident therein.

3.  A peripheral nerve disorder was not shown in service and lumbar radiculopathy was not shown for many years after discharge.  Radiculopathy did not manifest during a period of ACDUTRA and is not related to any incident therein.

4.  A heart disorder was not shown in service.  The current abnormal cardiology test results are due to impairment of left ventricle relaxation and did not manifest during period of ACDUTRA and are not related to any incident therein.

5.  A thyroid disorder was not shown in service and was not shown for many years after service.  Graves' disease did not manifest during a period of ACDUTRA and is not related to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression as a residual of meningitis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A spinal disorder was not incurred in or aggravated during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  Radiculopathy was not incurred in or aggravated during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

4.  A heart disorder was not incurred in or aggravated during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

5.  Graves' disease was not incurred in or aggravated during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-86 (1993).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  See VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  In such cases, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA, or from an injury during INACDUTRA.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  An appellant is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The appellant contends that his spine disorder, radiculopathy, heart condition, and Graves' disease are residuals of meningitis, which he was treated for during a period of ACDUTRA.  Service treatment records note on a March 1970 Report of Medical History that he was treated for "menengicoxima with meningitis" in October 1969.

Acquired Psychiatric Disorder

In addition to the laws and regulations outlined above, an appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. § 7105(d). 

In a statement received by the RO in October 2013, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD and depression) currently before the Board.  Given his clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.

Spinal Disorder and Radiculopathy

After review of the medical and lay evidence, the Board finds that the weight of competent evidence reflects that there was no evidence of a spinal disorder or peripheral nerve condition during ACDUTRA, a spinal disorder and a peripheral nerve disorder were not shown for many years after ACDUTRA, and the current herniated disc with radiculopathy were not incurred during a period of ACDUTRA.  

Specifically, service treatment records show no sequelae from meningitis in 1974, five years after the appellant was treated for meningitis.  He denied having any back or neurological problems in service treatment records in 1970 and 1974, and in a 2002 private treatment report.  In a May 2012 Board hearing, he testified that he had had "back problems" for years.  In 2013, he denied spinal trauma in service and reported he had lumbar punctures when he was treated for meningitis, but did not recall the nature of the problem.  

The appellant was not diagnosed with a spinal disorder until 2003 and not diagnosed with radiculopathy until 2005, 29 years after any period of ACDUTRA and more than 35 years after he was treated for meningitis.  The Board finds that his testimony that he had back problems for years is not consistent with contemporary statements and that the contemporary evidence is more probative.  See Curry v. Brown, 7 Vet. App. 59 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Private treatment records report that MRIs in December 2003 and January 2006 revealed disc herniation of L4-L5 and diffuse degenerative changes and electromyogram (EMG) and nerve conduction velocity (NCV) testing in April and December 2005 and July 2007 indicated bilateral L5-S1 radiculopathy.  In 2007, a private physician opined that the appellant's "condition is related to chronic degenerative changes and chronic meningitis resulting in arachnoiditis."  The Board notes, however, that the appellant's treatment records make no mention of arachnoiditis and the private physician provided no rationale to support this opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  For these reasons, the Board affords lesser probative value to the private medical opinion.

In a March 2013 VA spine examination, the appellant was diagnosed with a herniated disc with radiculopathy/residuals of discectomy and osteoarthritis lumbar facets consistent with his private treatment reports.  The March 2013 examiner opined that the spine disorder was less likely than not (less than a 50 percent probability) related to the meningitis that the appellant had during ACDUTRA explaining that the findings were "consistent with degenerative changes of aging, normal wear and tear or trauma" and that the spine disorder was not considered post infectious sequelae of meningitis or meningococcemia.

The Board affords greater probative weight to the March 2013 VA opinion because the examiner reviewed the claims file, recorded a history from the appellant, conducted a thorough examination, and provided a rationale for the opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Moreover, a November 2013 VA examiner opined that the appellant's neurological impairment, or nerve damage, to include numbness of the legs, was less likely than not (less than 50 percent probability) related to his period of ACDUTRA, to include an in-service diagnosis of meningitis.  The examiner further opined that the appellant's "neurologic impairment is from a herniated disc with associated radiculopathy, not a sequelae of meningococcal meningitis."  

Citing medical literature, the November 2013 examiner explained that "there are a number of acute complications of bacterial meningitis, and there can be sequelae, including deafness, and 'other rare neurological sequelae including ataxia, seizures, blindness, cranial nerve palsies, hemiparesis or quadriparesis, and obstructive hydrocephalus'" that manifest 3-4 weeks after onset of the illness.  See Nelson Textbook of Pediatrics (Robert M. Kliegman et al. eds., 19th ed. 2011).  He indicated that these sequelae were not "late sequelae," but were present during the acute illness.  

More generally and again citing medical literature, the November 2013 VA examiner noted that "the majority of patients with bacterial meningitis who receive appropriate antimicrobial therapy recover without any complications."  See Katherine Putz, Karen Hayani & Fred Arthur Zar, Meningitis, 40 Primary Care: Clinics in Office Practice, 707-726 (September 2013).  The examiner provided a thorough rationale and medical literature to support this opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  For these reasons, the Board affords the November 2013 VA opinion significant probative value.

In sum, the weight of competent evidence does not show that the appellant's spinal disorder or neurological disorder were related to any period of ACDUTRA, including treatment for meningitis.  Accordingly, the Board finds that the preponderance of evidence is against the claim and entitlement to service connection for a spinal disorder and radiculopathy is not warranted.

Heart Disorder

After review of the medical and lay evidence, the Board finds that the weight of competent evidence reflects that there was no evidence of a heart disorder during ACDUTRA, the abnormal cardiology tests results are due to impairment of the left ventricle relaxation, and the current heart disorder was not incurred during a period of ACDUTRA.  

Specifically, service treatment records show no sequelae from meningitis in 1974, five years after the appellant was treated for meningitis.  He denied having any chest pain or pressure or shortness of breath in service treatment records in 1970.  A 1974 Report of Medical Examination showed that his heart was normal.  There are no indications of any treatment for symptoms consistent with a myocardial infarction.

The appellant underwent a VA cardiology examination in March 2013 in which he reported experiencing a silent myocardial infarction in service in 1969.  The March 2013 examiner diagnosed ischemic heart disease and opined that it was likely that the appellant's silent myocardial infarction suffered in the past, having left a scar on the heart muscle, is the same problem showing up every time he is tested.  The March 2013 examiner did not identify any evidence of a previous myocardial infarction and provided no support for this opinion.  For these reasons, the Board assigns this opinion less probative weight.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Owens, 7 Vet. App. 429.

In November 2013 a second VA examiner opined that the appellant's heart disorder was less likely than not (less than 50 percent probability) related to his period of ACDUTRA, to include an in-service diagnosis of meningitis.  The November 2013 examiner noted the appellant's and his brother's statements, and reported that the appellant's examination results showed "no indication of previous myocardial infarction."  

The examiner continued that the appellant's March 2013 echocardiogram showed the left ventricle size, wall thickness, ejection fraction, and wall motion are all normal.  The examiner further noted that the appellant's "transmitral spectral Doppler flow pattern is consistent with impaired LV [left ventricle] relaxation" usually caused by hypertension.  

Citing the medical literature, the November 2013 examiner explained "the systolic load imposed by increases in blood pressure is a critical factor influencing relaxation, and impairment of relaxation due to increases in blood pressure is referred to as load-dependent impairment in relaxation."  See Braunwald's Heart Disease - A Textbook of Cardiovascular Medicine (Robert O. Bonow et al. eds., 9th ed. 2011).  Accordingly, the Board finds the November 2013 VA opinion to be well supported and affords it significant probative value.  Sacks, 11 Vet. App. 317.

The Board has considered the appellant's and his brother's lay statements that his heart damage was caused by the meningitis that the appellant was treated for in 1969.  In March 1970 and July 1974 Reports of Medical History, he denied any heart trouble, and the 1974 examiner noted no complications and no sequelae from meningitis, five years after treatment.  In an April 2002 private treatment record, he denied any heart problems.  

In a November 2007 lay statement, the appellant's brother stated the doctors who treated the appellant for meningitis "advised that [the appellant] had suffered heart damage as a result of the illness."  In a May 2012 Board Hearing, the appellant testified that the doctors who treated him for meningitis "told [him he] had heart damage from meningitis because it went through the blood system" and that the doctors "thought that maybe with age the heart tissue would regenerate."  He also testified that "every time [he] take[s] an EKG it's abnormal" and "shows that [he] had a heart attack."  The appellant indicated that he thought the abnormal EKG was a result of an old myocardial infarction.  

The appellant further testified that he did not see a cardiologist and was not getting any heart treatment.  He and his brother are competent to report what the appellant's treating physicians told them; however, they are not competent to diagnose a heart disorder or determine the etiology of the appellant's current heart disorder as this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board finds the appellant and his brother credible, their lay opinions have little probative value.

In sum, the Board finds that the preponderance of evidence is against the claim.  The record shows no sequelae from meningitis and neither the appellant's service treatment records nor private medical records show any evidence of him ever experiencing a myocardial infarction or having any treatment for a heart disorder.  

The March 2013 VA opinion was based on the appellant's recitation of medical history with no clinical evidence or rationale support.  Whereas, the November 2013 VA opinion that there is no evidence of a myocardial infarction and that the appellant's test results demonstrated impairment in left ventricle relaxation usually caused by hypertension is well supported.  For these reasons, the criteria for service connection for a heart disorder have not been met and the appeal is denied.

Graves' Disease

After review of the medical and lay evidence, the Board finds that the weight of competent evidence reflects that there was no evidence of a thyroid disorder during ACDUTRA and the current Graves' disease was not incurred during a period of ACDUTRA.  

As above, service treatment records show there was no evidence of sequelae of meningitis in 1974, and the appellant testified that his Graves' disease started in 1997, nearly 3 decades after he was treated for meningitis.  

The appellant underwent a VA examination in November 2013.  The examiner opined that the appellant's Graves' disease, diagnosed as hypothyroidism after ablation, was less likely than not (less than 50 percent probability) related to the appellant's period of ACDUTRA, to include an in-service diagnosis.  Citing medical literature, the examiner explained that Graves' disease is fundamentally an autoimmune disorder consisting of one or more of the following: hyperthyroidism (with thyrotoxicosis), diffuse thyroid enlargement, infiltrative ophthalmopathy (exophthalmos), localized myxedema (dermopathy), and thyroid acropachy and that Graves' disease was not a sequelae of meningitis.  See Paul W. Flint ET AL., Cummings Otolaryngology: Head & Neck Surgery (5th ed. 2010).  The Board finds this opinion is sufficiently supported by the record and medical literature, and therefore, affords it significant probative value.

The Board has considered the appellant's lay statements.  At a May 2012 Board Hearing and at the March 2013 VA examination, he reported that Graves' disease started in 1997, 28 years following treatment for meningitis, and that "they radiated [his] thyroid, so it destroyed the thyroid."  While the Board finds the statements competent and credible, the lay statements provide no probative value in determining a nexus between ACDUTRA, including treatment for meningitis, and his current thyroid condition.   

After weighing the evidence, the Board finds the preponderance of competent evidence is against the claim.  Service treatment records show there was no evidence of sequelae of meningitis in 1974, and the appellant testified that his Graves' disease started in 1997.  Moreover, the VA examiner opined that Graves' disease, diagnosed as hypothyroidism after ablation, is not sequelae of meningitis, but rather is an autoimmune disorder.  Accordingly, the criteria for service connection have not been met and the appeal is denied. 

Finally, with respect to all the claims, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

VCAA notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  

In December 2006 and August 2007, the appellant was provided notice regarding the information and evidence needed to substantiate his claim for service connection for residuals of meningitis, as well as what information and evidence must be submitted by him and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  In addition to notice, he was provided with a statement of the case in September 2008 and supplemental statements of the case were provided in August 2011 and November 2013.

The appellant contends that VA did not make a good faith effort to locate the appellant's hospital records or to assist the appellant in locating those records.  The records shows VA made multiple requests for his service treatment records and clinical records from the service department, VA Record Management Center (RMC), National Personnel Record Center (NPRC), and New York Army National Guard between December 2006 and May 2011.  

In August 2007, the appellant submitted copies of a portion of his service treatment records.  In June 2011, he was provided notice that his service treatment records were not of record with the service department or the New York Army National Guard, and he was advised to submit his original service treatment records.  In addition, he submitted responses he received from the NPRC and the service department indicating no records in his name were found.

The Board finds that all necessary assistance has been provided to the appellant.  He was provided adequate examinations with medical opinions in March and April 2013.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records and copies of portions of the service treatment records, as well as lay statements, submitted by him have been associated with the record.   

The evidence of record provides sufficient information to adequately decide the claims for a spinal disorder, heart disorder, radiculopathy, and Graves' disease.  The appellant has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


ORDER

The appeal for service connection for an acquired psychiatric disorder is dismissed.

Service connection for a spine disorder is denied.

Service connection for radiculopathy is denied.

Service connection for a heart disorder is denied.

Service connection for Graves' disease is denied.


REMAND

The Board is required to ensure compliance with the instructions of its remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In February 2013 the Board remanded the case, in pertinent part, to obtain a VA examination to determine the nature and etiology of "any headaches or dizziness."  In April 2013, the appellant was provided a VA neurological examination for peripheral nerve conditions, which did not address his complaints of headaches and dizziness.  

This is significant because a March 1970 Report of Medical History notes that he complained of frequent or severe headaches and dizziness or fainting spells.  An April 2002 private treatment report notes that he complained of a headache and the examiner needed to rule out migraines.  His brother noted in a November 2007 lay statement that he had "continued to complain of headaches and other problems since his hospitalization."  

In the May 2012 Board Hearing, the appellant testified that when he separated out of basic training his main problem was headaches and that he "would repeatedly go and see doctors for headaches and dizziness."  In short, the Board concludes that an examination is necessary in order to address his in-service and current complaint.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an examination to determine the nature and etiology of his headaches and dizziness.  The examiner is asked to provide an opinion as to the following:

* Whether, based on the available evidence of record, it is at least as likely as not that the appellant's headaches and dizziness incurred in or are otherwise related to service?

* Whether, based on the available evidence of record, it is at least as likely as not that the appellant's headaches and dizziness are residuals of the meningitis he was treated for during a period of ACDUTRA in 1969?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.  The examiner should specifically consider the appellant's lay statements.

2.  After all development has been completed, review the case again based on the additional evidence.  If the benefit sought is not granted, furnish the appellant with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


